Title: [Memorandum of Visits Made and Received at The Hague Following Dutch Recognition of American Independence, April 1782.]
From: Adams, John
To: 


       
        Liste des Visites faites le 22 May i.e. April 1782
        
         Chez Messrs.
         
         
        
        
          De Pallandt
         }
         Korte Houtstraet chez Scheuer
        
        
          Lohman
        
        
          De Schepper
        
        
          Hekeren De Brantsenbourg Heeregragt
        
        
          Grand Pensionaire Van Blyswijk Heeregragt
        
        
          Van Citters—Princesse gracht à coté de 1’Amte. d’Amst. l’Admiralité d’Amsterdam
        
        
          D’Aylva—ibid.
        
        
          Bigot—Kleine Voorhout, over York’t hoek
        
        
          Hardenbroek
         }
         Heere Logement
        
        
          Bransen
        
        
          De Clyver
        
        
          Hambroek
        
        
          Sloet tot de Haar Voorhout
        
        
          Snelle à coté de Patras au Voorhout
        
        
          Nordwyk Voorhout à coté de M. Varel
        
        
          Valkenburgh. Ibid à coté de Noordwyk
        
        
          Van der Goes Ibid. Maison de Rhoon
        
        
          Nagel Ibid à coté de Rosendaal
        
        
          Tork de Rosendaal Pere &
         }
         Le Coin du Voorhout & Kneuterdyk
        
        
          & le Fils
        
        
          Twent Noord Einde vis a vis la vieille cour
        
        
          Cau Ibid
        
        
          G. De Randwyk. Ibid la 2e. maison de la Vieille Cour
        
        
          Greffier Fagel. Ibid
        
        
          Boreel Ibid
        
        
          Comte de Welderen Oude Mol-Straet
        
        
          Tromer. Papestraet chez le Kamer bewaarder Mey
        
        
        
          Sandheuvel Groenmarkt.
        
        
          Linden de Hemmen Beeste markt
        
        
          De Schepper. Vlamingstraet, chez Villeneuve
        
        
          Van der Lely. Logement de Delft au Hoogstraet
        
        
          Bowens. Hoogstraet ibid.
        
        
          D’Escury. Sur la Place Verte.
        
        
          Changuyon
         
         
        
        
          Kuffeler
         
          Buitenhof.
        
        
          Alberda
         
         
        
        
          Rengers. Vyverberg, la 2d. maison de Du Tour
        
        
          Lynden de Swanenburg, près de Rengers Ibid.
        
        
          Ysselstein. chez Monsr. Champ Fleury, au Tournoy Veld.
        
        
          De Lynden
         }
         Tournoy-veld, au vieux Doelen
        
        
          De Brakel
        
        
          Hope—Plein, au Logement D’Amsterdam
        
        
          Wieling ibid, à coté de M. Stein
        
        
          Lynden de Blitterswyck. Ibid.
        
        
          De Beere chez D’Avans dans le L. Pooten.
        
        
          Van der Haar. Spuy aux 7. Eglises de Rome.
        
        
          Leenhof de L’Espierve, introuvable
        
       
        
     Visites faites aux Villes D’Hollande.
     
      Dordrecht
      
      Au long Vivier.
      8
     
     
      Haerlem
      
      Au court Vivier.
      9
     
     
      Delft
      
      Hoogstraet.
      3.
     
     
      Leyden
      
      Buitenhof.
      4.
     
     
      Amsterdam
      
      Plein
      1.
     
     
      Gouda
      
      Voorhout.
      7.
     
     
      Rotterdam
      
      Plein
      10
     
     
      Gornichem
      }
      Fluwele Burgwall
      11
     
     
      Schiedam
     
     
      Schoonhoven
     
     
      Brielle
      
      Spuystraet.
      2
     
     
      Alkmar
      }
      Hof Cingel
      5.
     
     
      Enkhuijsen
     
     
      Hoorn
      }
      Voorhout
      6
     
     
      Edam
     
     
      Monnikendam
     
     
      Medenblik
     
     
      Purmerende
     
    
       
       Visites Diplomatiques pour faire part de la Reception de Mr. Adams, come Minister des E.U. pres de L.H.P. faites le 24. May i.e. April 1782
       S.E. Monsr. Le Duc de la Vauguyon Ambassadeur de S.M.T.C. Cette Visite a été annoncee, et faite personellement et rendue de même, selon l’Etiquette.
       Monsr. De Liano, C. de Sanafé Min. Plenipo: D’Espne. Visite faite en Personne le Dimanche 21. & rendue le Lundi 22. de meme.
       Les Suivants ont eu des cartes seulment
   
     
      Messrs.
      Cornet Env. Extr. de l’Electeur de Cologne
     
     
      
      De St. Saphorin Env. Extr. du R. de Danmark
     
     
      
      B. De Reischach, Env. Extr. & Min. Plenipo. de L’Emp.
     
     
      
      D. Joas Theolonico de Almeida, Env. Extr. de Portug.
     
     
      
      B. De Thulemeyer Env. Extr. du R. de Pr.—Lorrestraet
     
     
      
      Prince de Gallitzin, Env. Extr. de L’Imp. de Russie. Voorhout
     
     
      
      Markow     do.     Mar. de Turenne.
     
     
      
      Le Cte. Montagnini de Mirabel, Min. Plen. du R. de Sard.
     
     
      
      Bn. D’Eeren Schwerd Env. Extr. de Swede. Westeinde
     
     
      
      Magis Min. du Prince. de Liège. Houtweg.
     
     
      
      Martens Min. Res. des Villes Hanseat.
     
    
   